Citation Nr: 0126725	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right knee 
degenerative joint disease, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) June 2000 rating decision, which denied a rating 
in excess of 10 percent for the service-connected right knee 
degenerative joint disease.  The veteran resides in Mexico 
and the Houston RO has jurisdiction over his claim.  


REMAND

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in developing a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Also, VA recently published final 
regulations implementing VCAA.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Service connection for right knee arthritis was granted by RO 
rating decision in February 1970, based on the veteran's 
service medical records and January 1970 VA medical 
examination report, showing chronic right knee disability of 
service origin; a January 1970 X-ray study of the knee showed 
degenerative joint disease.  Since the initial award, the 
right knee disability has been rated 10 percent disabling.

After his June 1999 claim for increased rating of the 
service-connected right knee disability, the veteran had a VA 
fee-basis orthopedic examination in May 2000, including X-ray 
study, and the examiner opined that the knees were 
"orthopedically normal;" he indicated that the knees 
revealed no post-traumatic arthritis, but rather they showed 
osteoarthritic changes, related to the veteran's age, 
observing that his main disability was his nonservice-
connected arterial insufficiency in both lower extremities.  
As above, however, right knee arthritis was shown as early as 
January 1970, and pre-May 2000 clinical evidence indicates 
that the arthritis is in fact related to in-service injury.  

In contrast to the aforementioned clinical findings in May 
2000, private medical records from September to October 2000 
indicate quite significant impairment of the veteran's right 
knee, including findings of post-traumatic arthritis, 
deformity, muscle atrophy, vascular impairment, and 
functional impairment; however, the extent of impairment from 
the service-connected disability versus that from any 
nonservice-connected impairment is unclear.  

At a Travel Board hearing in August 2001, the veteran stated 
that he had significant pain, instability, weakness of the 
right knee; he also gave rather inconsistent testimony about 
his wheelchair use and expressed disfavor as to the examiner 
who conducted the VA fee-basis examination in May 2000.  He 
indicated that he was biased against him, and in a letter 
furnished the RO in December 2000 he referred to him (Dr. 
Alfonso Salas) as an "American Consulate lover, not a 
sincere doctor."  Based on that testimony and the disparate 
clinical findings in May 2000, relative to those from 
September to October 2000, the Board is of the opinion that a 
re-examination of the service-connected right knee disability 
is warranted to comply with 38 C.F.R. Part 4, particularly 
§§ 4.40, 4.45, and 4.59, pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board notes that November 1998, December 1999, and June 
2000 disability determination notices from the Social 
Security Administration (SSA) indicate that the veteran may 
be in receipt of SSA disability benefits.  Thus, medical 
records forming the basis for the award of SSA benefits must 
be added to the claims file prior to resolution of this 
appeal.  38 U.S.C.A. § 5106 (West 1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected right knee 
disability since October 1997.  After 
any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be associated 
with the claims file.  

3.  The RO should contact SSA and 
secure for the claims file copies of 
records pertinent to the veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.  

4.  The veteran should be afforded 
another VA orthopedic examination 
(preferably conducted by a physician 
other than Dr. Alfonso Salas) to 
determine the nature and severity of his 
service-connected right knee disability.  
The claims folder must be made available 
to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
Any pertinent pathology present should 
be discussed, and all appropriate 
testing conducted (including X-ray 
studies).  The examiner should elicit 
all subjective complaints concerning the 
veteran's service-connected right knee 
disability and assess whether there is 
adequate pathology present to support 
each complaint of pain.  The examiner 
should comment on the severity of the 
service-connected right knee 
manifestations on the veteran's ability 
to work.  The examiner should also be 
asked to assess the veteran's claimed 
need for a wheelchair due to his 
service-connected right knee 
degenerative joint disease and comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the right 
knee and functional impairment due to 
pain.  All symptoms of his service-
connected right knee arthritis should be 
distinguished from any nonservice-
connected right knee or other right 
lower extremity impairment.  If it is 
impossible to distinguish the symptoms, 
the examiner should so state for the 
record.  (The report of examination 
should, of course, be legible and 
translated into English, if necessary.)  

5.  The RO review of the increased 
rating claim should include in its 
readjudication consideration of 
38 C.F.R. §§ 4.40, 4.45 and 4.59, 
specifically documenting consideration 
of 38 C.F.R. § 3.321(b)(1) (2001).  See 
Floyd v. Brown, 9 Vet. App. 88 (1996) 
(Board may not assign an extraschedular 
rating in the first instance).

6.  The RO should review the development 
requested above to ensure full compliance 
with this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

When the foregoing has been completed, if the benefit sought 
is not granted, a supplemental statement of the case should 
be furnished the veteran and his representative, and he 
should be afforded an opportunity to respond.  The case 
should then be returned to the Board for further 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


